DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junge et al. (US 10,108,058), hereinafter “Junge”.

Regarding claim 1, Junge discloses an electronic device (see Fig. 1), comprising:
a first substrate (lowermost 1);
a first alignment layer (8) having a first alignment direction (see Fig. 4) disposed on a surface of the first substrate;
a second substrate (uppermost 1) disposed opposite to the first substrate;
a second alignment layer (3) disposed on a surface of the second substrate;
a third substrate (middle 1) disposed between the first substrate and the second substrate, wherein the third substrate has a first surface closer to the first substrate and a second surface closer to the second substrate (see Fig. 1);
a third alignment layer (6) having a third alignment direction (see Fig. 4) disposed on the first surface of the third substrate, wherein the third alignment direction is perpendicular to the first alignment direction (see Fig. 4 and col. 10, lines 27-47); and
a fourth alignment layer (5) disposed on the second surface of the third substrate (see Fig. 1).

Regarding claim 2, Junge discloses wherein the second alignment layer (3) has a second alignment direction and the second alignment direction is parallel to the third alignment direction (of 6) (see Fig. 4).

Regarding claim 3, Junge discloses wherein the fourth alignment layer (5) has a fourth alignment direction and the fourth alignment direction is parallel to the first alignment direction (of 8) (see Fig. 4).

Regarding claim 4, Junge discloses:
a first dye-doped liquid crystal layer (7) disposed between the first alignment layer (8) and the third alignment layer (6) (see Fig. 1); and
a second dye-doped liquid crystal layer (4) disposed between the second alignment layer (3) and the fourth alignment layer (5) (see Fig. 1), wherein the first dye-doped liquid crystal layer and the second dye-doped liquid crystal layer respectively comprise at least a dichroic dye (col. 1, lines 4-11 and 38-46).

Regarding claim 5, Junge discloses wherein the first dye-doped liquid crystal layer and the second dye-doped liquid crystal layer have same liquid crystal molecules and dye molecules (col. 1, lines 4-11 and col. 33, lines 15-30).

Regarding claim 6, Junge discloses:
a first conductive layer (lowermost 2) disposed between the first substrate (lowermost 1) and the first alignment layer (8);
a second conductive layer (uppermost 2) disposed between the second substrate (uppermost 1) and the second alignment layer (3);
a third conductive layer (2 in between middle 1 and 6) disposed between the third substrate (middle 1) and the third alignment layer (6); and
a fourth conductive layer (2 in between middle 1 and 5) disposed between the third substrate (middle 1) and the fourth alignment layer (5) (see Fig. 1).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Junge et al. (US 10,108,058), as applied to claim 6 above, and further in view of Takami et al. (US 6,697,131), hereinafter “Takami”.

Regarding claim 7, Junge discloses the limitations of claims 1 and 6 above, but fails to explicitly disclose wherein in a normal direction of the surface of the first substrate, a sidewall of the third substrate is recessed between the first substrate and the second substrate.
However, Takami discloses an electronic device (see Fig. 11), wherein in a normal direction of the surface of the first substrate (2), a sidewall of the third substrate (70) is recessed between the first substrate (2) and the second substrate (1) (see Fig. 11).


Regarding claim 8, Junge fails to explicitly disclose a first conductive adhesive covering a part of the sidewall of the third substrate and directly contacting the first conductive layer and the second conductive layer.
However, Takami discloses a first conductive adhesive (e.g., 40, 41, 9 and 9’) covering a part of the sidewall of the third substrate (70) and directly contacting the first conductive layer (5a’) and the second conductive layer (5a) (see Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first conductive adhesive covering a part of the sidewall of the third substrate and directly contacting the first conductive layer and the second conductive layer, as in Takami, into the electronic device of Junge to make the electrical connections between the conductive layers to provide the necessary signals to the device.

Regarding claim 9, Junge discloses the limitations of claims 1 and 6 above, but fails to explicitly disclose wherein in a normal direction of the surface of the first substrate, another sidewall of the third substrate is protruding between the first substrate and the second substrate.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein in a normal direction of the surface of the first substrate, another sidewall of the third substrate is protruding between the first substrate and the second substrate, as in Takami, into the electronic device of Junge to provide easily accessible electrical connections on the substrate configuration (Takami, col. 11, lines 46-65).

Regarding claim 10, Junge fails to explicitly disclose a second conductive adhesive covering a part of the another sidewall of the third substrate and directly contacting the third conductive layer and the fourth conductive layer.
However, Takami discloses a second conductive adhesive (e.g., 41 and 50) covering a part of the another sidewall of the third substrate (1’ and 2) and directly contacting the third conductive layer (5b’) and the fourth conductive layer (5b) (see Fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second conductive adhesive covering a part of the another sidewall of the third substrate and directly contacting the third conductive layer and the fourth conductive layer, as in Takami, into the electronic device of Junge to make the electrical connections between the conductive layers to provide the necessary signals to the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896